DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Acknowledgement of Receipt
	Applicant's response filed on 01/11/2021 to the Office Action mailed on 09/11/2020 is acknowledged.
 
Claim Status
Claim 1-6 and 8 is pending. 
Claim 7 was previously cancelled.
Claim 1-6 and 8 have been examined.
Claim 1-6 and 8 are rejected.

Priority
Priority to CON 14/957802 filed on 12/03/2015 , which claims priority to DIV 12/443043 filed on 03/26/2009 which claims priority to 371 PCT/RU06/00501 filed on 09/26/2006 is acknowledged.

Maintained Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
This rejection is reiterated from the previous Office Action.
Claim 1-6 and 8 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Borody et al. (US Patent 6103268, Published 08/15/2000).
The claims are directed to a water composition comprising 0.01-10 mg/L sodium, 25-150mg/L magnesium, and no other cations.
Borody et al. teach ingesting an osmotic colonic evacuant in a powder form with a diluent (column 3, lines 29-33). The powder formulation consists of 1 to 100mg sodium picosulfate, 1 to 30g magnesium oxide, 1 to 50g asvrobic acid, and optionally 5 to 300mg simethicone (column 6, lines 10-38). 
Borody et al. lacks a preferred teaching wherein the composition comprises the instantly claimed amounts of magnesium cation. However, Borody et al. does make such a composition obvious.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to adjust the concentration of magnesium oxide in the composition of Borody et al. and have a reasonable expectation of success. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It would have been obvious to adjust the amount of antacid in the composition of Borody et al. based on the subjects weight, height, gender, and/or factors related to dosing. For the forgoing reasons the claims are rendered obvious by the teachings of the prior art.
Response to Applicant’s Arguments
Applicant argues the specification and the affidavit filed on 06/29/2019 shows unexpected results. Applicant’s argument has been fully considered but found not to be persuasive. The data in affidavit is directed to inventive compositions that do not comprise calcium. Brody et al. does not teach compositions that comprise calcium. Therefore, the affidavit does not compare to the closest prior art. The data in specification does not show that the unexpected results are not to an extent that the difference is really unexpected. Example 4 shows a body reduction of 0.5 with a composition comprising 50 mg/l and example 5 shows a body reduction 0.4 with a composition comprising 10 mg/ml. Applicant’s 
Maintained Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
This rejection is reiterated from the previous Office Action and modified in view of the amendments to the claims.
Claims 1-6 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 95757413. Although the claims at issue are not identical, they are not patentably distinct from each other because the both recite compositions comprising 0.01-10mg/l sodium, 25-150mg/l magnesium, and the rest water.
Response to Applicant’s Arguments
Applicant argues that they will consider filing a terminal disclaimer once the claims are found to be in condition for allowance. Therefore, the rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALI SOROUSH/
Primary Examiner, Art Unit 1617